UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6049


DONALD JAMES HURLBERT,

                Plaintiff - Appellant,

          v.

REGINALD I. LLOYD, Director SLED,

                Defendant – Appellee,

          and

STATE OF SOUTH CAROLINA,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Patrick Michael Duffy, Senior
District Judge. (9:09-cv-00241-PMD)


Submitted:   March 16, 2010                 Decided:   March 24, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald James Hurlbert, Appellant Pro Se.       Christopher Todd
Hagins, SOUTH CAROLINA LAW ENFORCEMENT DIVISION, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald      James   Hurlbert    appeals    the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the    record    and     find    no     reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Hurlbert v. Lloyd, No. 9:09-cv-00241-PMD (D.S.C. Dec. 2,

2009).     We dispense with oral argument because the facts and

legal    contentions     are    adequately    presented      in   the    materials

before    the   court    and    argument    would    not   aid    the   decisional

process.

                                                                          AFFIRMED




                                       2